PRESIDING JUSTICE GREEN, specially concurring: I concur in the decision of the majority to affirm the decision of the Board. I agree that we have jurisdiction and that Vemer, as merely an educational employee and not an exclusive representative, is not subject to being charged under section 14(b)(3) of the Act. The majority concludes that the Association could not be subject to such a charge because it was not a party to the lawsuit upon which the claim of an unfair labor practice is brought. No authority is cited for this conclusion and this issue has not been briefed in depth. I am unwilling to pass upon the question of whether an exclusive representative could be guilty of a section 14(b)(3) of the Act violation by encouraging and abetting an improper lawsuit by an educational employee against an educational employer. I conclude we need not decide the foregoing question here because, as long as the complaint at law is limited to a statutory violation by the educational employer, such a suit is not improper. While the issues which may be raised in such a suit may be narrower than those which could be raised before an arbitrator, the selection of the remedy is a decision for Verner to make.